     Case 1:19-cv-00614-DAD-BAM Document 50 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY JEROME WOMACK,                            Case No. 1:19-cv-00614-DAD-BAM (PC)
12                       Plaintiff,                    ORDER GRANTING REQUEST TO OPT-
                                                       OUT OF POST-SCREENING ADR PROJECT
13           v.                                        (ECF No. 49)
14    TATE, et al.,                                    ORDER LIFTING STAY OF PROCEEDINGS
15                       Defendants.                   ORDER VACATING SEPTEMBER 17, 2021
                                                       SETTLEMENT CONFERENCE
16                                                     (ECF No. 48)
17                                                     ORDER DIRECTING CLERK OF COURT TO
                                                       ISSUE DISCOVERY AND SCHEDULING
18                                                     ORDER
19

20          Plaintiff Rodney Jerome Womack (“Plaintiff”) is a state prisoner proceeding pro se and in

21   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

22   Plaintiff’s first amended complaint against Defendant Tate for deliberate indifference in violation

23   of the Eighth Amendment.

24          On July 13, 2021, the Court identified this case as an appropriate case for the post-

25   screening ADR (Alternative Dispute Resolution) project, and stayed the action to allow the

26   parties an opportunity to settle their dispute before the discovery process begins. (ECF No. 48.)

27   The Court’s order granted Defendant time to investigate and determine whether to opt out of the

28   post-screening ADR project.
                                                       1
     Case 1:19-cv-00614-DAD-BAM Document 50 Filed 08/13/21 Page 2 of 2


 1          On August 12, 2021, Defendant filed a notice to opt-out of the ADR project and request to

 2   vacate the settlement conference. (ECF No. 49.) Therefore, the stay is lifted, and the September

 3   17, 2021, settlement conference is vacated. This case is now ready to proceed.

 4          If the parties wish to set a settlement conference with the Court at a later date, they should

 5   so inform the Court. However, the parties are also reminded that they are not precluded from

 6   negotiating a settlement without judicial assistance.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.      Defendant’s request to opt out of early alternative dispute resolution, (ECF No.

 9                  49), is GRANTED;

10          2.      The stay of this action, (ECF No. 48), is LIFTED;

11          3.      The September 17, 2021 settlement conference is VACATED;

12          4.      The Clerk of the Court is DIRECTED to issue a discovery and scheduling order;

13                  and

14          5.      The parties may proceed with discovery pursuant to the discovery and scheduling

15                  order to be issued by separate order.

16
     IT IS SO ORDERED.
17

18      Dated:     August 13, 2021                            /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
